Case: 2:19-cv-02425-MHW-MRM Doc #: 57 Filed: 12/10/20 Page: 1 of 2 PAGEID #: 388




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

MILOUS BROWN,

                              Plaintiff,            :      Case No. 2:19-cv-2425

                                                           District Judge Michael H. Watson
       -   vs   -                                          Magistrate Judge Michael R. Merz

DAVID GRAY, WARDEN,
 Belmont Correctional Institution, et al.,

                              Defendants.           :



       DECISION AND ORDER DENYING MOTION TO COMPEL
                    WITHOUT PREJUDICE


        This civil rights case is before the Court on Plaintiff’s to Compel (ECF No. 56). In it

Plaintiff seeks to compel answers to interrogatories and production of documents. However, the

Motion does not include copies of any interrogatories or requests for the production of documents

and does not show when any such interrogatories or requests for documents were served on

Defendants’ counsel.

       Moreover, when this case was assigned to her, Magistrate Judge Jolson set a discovery

completion date of September 11, 2020, so that the case could remain on track for summary




                                               1
Case: 2:19-cv-02425-MHW-MRM Doc #: 57 Filed: 12/10/20 Page: 2 of 2 PAGEID #: 389




judgment practice. Plaintiff’s Motion to Compel was filed December 10, 2020, ninety days after

the deadline. 1

        Accordingly, the Motion to Compel is denied without prejudice to its renewal if

accompanied by copies of the interrogatories and requests for documents with proof of their timely

service on Defendants’ counsel.



December 10, 2020.

                                                                     s/ Michael R. Merz
                                                                    United States Magistrate Judge




1
 Plaintiff’s Motion contains a certificate of service on Defendants’ counsel of November 25, 2020 (ECF No. 56,
PageID 385). It was not postmarked until December 7, 2020. Id. at PageID 386.
                                                        2
